             Case 7:20-cv-00645-CS Document 12 Filed 09/29/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
MIGUEL DIAZ,

                                            Plaintiff,
                                                                 SECOND ORDER TO AMEND
        - against -
                                                                     No. 20-CV-645 (CS)
WILLIAM GRADY, Dutchess County District
Attorney,

                                             Defendant.
-------------------------------------------------------------x

Seibel, J.

        Plaintiff, currently incarcerated at the Southport Correctional Facility, brings this pro se

action under 42 U.S.C. § 1983, alleging that Defendant violated his rights when charging

Plaintiff with obstruction of justice. By order dated February 18, 2020, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis. 1 (Doc. 5.)

On March 9, the Court ordered Plaintiff to file an amended complaint, (Doc. 8), which Plaintiff

timely filed on April 2, (Doc. 10). For the reasons set forth below, the Court grants Plaintiff

sixty-two days from the date of this Order – that is, November 30, 2020 – to file a second

amended complaint.

I.      STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The court must dismiss a prisoner’s in.forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a


        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
          Case 7:20-cv-00645-CS Document 12 Filed 09/29/20 Page 2 of 16




claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The court must also dismiss a complaint if the court lacks subject

matter jurisdiction. See Fed. R. Civ. P. l2(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (per curiam) (internal quotation marks omitted). But the “special

solicitude” in prose cases, id. at 475, has its limits – to state a claim, pro se pleadings still must

comply with Rule 8 of the Federal Rules of Civil Procedure, which requires a complaint to make

a short and plain statement showing that the pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Id. at 678.

After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id. at 678-79.




                                                       2
              Case 7:20-cv-00645-CS Document 12 Filed 09/29/20 Page 3 of 16




II.     BACKGROUND

        The following facts are taken from the Amended Complaint. On an unspecified date in

or around December 2019, Defendant William Grady, the Dutchess County District Attorney,

“filed an obstruction of governmental justice charge” against Plaintiff. (Doc. 10 at 2.) Grady

then “[p]ut a force order in with DOCCS, only to have [Plaintiff] brought to court, and dismiss

the charge.” (Id.) Plaintiff alleges that Grady “never had any reason” to charge Plaintiff with

obstruction and that Grady did it only “to offer [Plaintiff] a violation on a diff[e]rent matter.”

(Id. at 3.)

        On February 26, 2020, Plaintiff filed an affidavit in which he states that on January 22,

2020, at the Fishkill Town Court, his lawyer told him “that [he] was tru[]ly there for a[n] offer of

a ‘violation offer on a different matter’ and that the obstruction charge is being dismissed!’”

(Doc. 6.) Plaintiff also states in his affidavit that “any justice computer system” will confirm that

the charges were dismissed. (Id.)

        According to publicly available records from the New York State Department of

Corrections (DOCCS), DOCCS received Plaintiff into its custody on July 6, 2018, after he was

convicted in Bronx County for first-degree reckless endangerment and sentenced to three-and-a-

half-to-seven-years’ incarceration.

III.    DISCUSSION

                  Malicious Prosecution

        Plaintiff describes his claim as one for malicious prosecution, and given that he alleges

that Grady charged him with obstruction of justice for no reason or for reasons related to a

different violation, the Court construes his claim as such. (See Doc. 10 at 3.) The tort of

malicious prosecution “remedies detention accompanied, not by absence of legal process, but by




                                                      3
          Case 7:20-cv-00645-CS Document 12 Filed 09/29/20 Page 4 of 16




wrongful institution of legal process.” Wallace v. Karo, 549 U.S. 384, 389-90 (2007) (emphasis

omitted). To state a claim for malicious prosecution, a plaintiff must allege facts showing: (1)

that the defendant initiated or continued a prosecution against the plaintiff; (2) that the defendant

lacked probable cause to commence the proceeding or believe the proceeding could succeed;

(3) that the defendant acted with malice; and (4) that the prosecution was terminated in the

plaintiff’s favor. See Fulton v. Robinson, 289 F.3d 188, 195 (2d Cir. 2002). Because favorable

termination is an element of a malicious prosecution claim, a plaintiff cannot state such a claim if

his criminal proceeding is pending. See Wallace, 549 U.S. at 393-94.

       Federal law defines the elements of a § 1983 malicious prosecution claim, and a State’s

tort law serves only as a source of persuasive authority. Lanning v. City of Glens Falls, 908 F.3d

19, 25 (2d Cir. 2018). Under federal law, “a plaintiff asserting a malicious prosecution claim

under § 1983 must . . . show that the underlying criminal proceeding ended in a manner that

affirmatively indicates his innocence.” Id. at 22. Thus, “[w]here a dismissal in the interest of

justice leaves the question of guilt or innocence unanswered, it cannot provide the favorable

termination required as the basis for that claim.” Thompson v. Clark, 364 F. Supp. 3d 178, 195

(E.D.N.Y. 2019) (internal quotation marks and alterations omitted).

       In my first Order to Amend, I explained that Plaintiff had not alleged sufficient facts to

state a § 1983 malicious prosecution claim because it was not clear whether Plaintiff was ever

charged with obstruction of justice or that a proceeding on those charges ever commenced, and it

was not clear that any such charge would have lacked probable cause. (Doc. 8 at 4-5.)

Additionally, it was not clear from the Complaint on what grounds an obstruction charge was

dismissed (if one was ever brought), and whether they were indicative of innocence. (Id.)

Plaintiff’s Amended Complaint contains even less detail than his first one. In it, Plaintiff alleges




                                                      4
          Case 7:20-cv-00645-CS Document 12 Filed 09/29/20 Page 5 of 16




that he was charged with obstruction without “any reason” – which, given Plaintiff’s pro se

status, the Court will construe as an allegation that Grady lacked probable cause – and that those

charges were dismissed, but Plaintiff still has not alleged facts showing that the charges were

dismissed on grounds that were indicative of innocence. Put simply, it is still not clear from the

Amended Complaint what transpired between Plaintiff and Grady.

       In light of Plaintiff’s pro se status, the Court grants Plaintiff leave to amend to state, if he

can, facts (not just conclusions) showing that Grady charged Plaintiff with obstruction of justice,

that Plaintiff was prosecuted on that charge, that Grady lacked probable cause and acted with

malice, and that the charge was dismissed on grounds indicative of innocence.

               Prosecutorial Immunity

       Plaintiff names Grady as the sole defendant, but it may be that Grady cannot be held

liable. Prosecutors are immune from civil suits for damages for acts committed within the scope

of their official duties where the challenged activities are not investigative in nature but, rather,

are “intimately associated with the judicial phase of the criminal process.” Simon v. City of N.Y.,

727 F.3d 167, 171 (2d Cir. 2013) (internal quotation marks omitted); see also Buckley v.

Fitzsimmons, 509 U.S. 259, 269 (1993) (holding that absolute immunity is analyzed under

“functional approach” that “looks to the nature of the function performed, not the identity of the

actor who performed it”) (internal quotation marks omitted). In addition, prosecutors are

absolutely immune from suit for acts that may be administrative obligations but are “directly

connected with the conduct of a trial.” Van de Kamp v. Goldstein, 555 U.S. 335, 344 (2009).

       Here, Plaintiff alleges that Grady’s reason for charging Plaintiff with obstruction of

justice was related to a different, unspecified violation. (See Doc. 10 at 3.) Because Grady’s

decision to charge Plaintiff is intimately associated with the judicial phase of the criminal




                                                       5
          Case 7:20-cv-00645-CS Document 12 Filed 09/29/20 Page 6 of 16




process, Grady may not be held liable for this conduct. See Kalina v. Fletcher, 522 U.S. 118,

129 (1997) (noting that a prosecutor’s activities in connection with the preparation and filing of

charging documents – the information and the motion for an arrest warrant – are protected by

absolute immunity). Grady may be held liable, however, if he was acting in an investigative role

or provided any factual statements in support of Plaintiff’s arrest. See Van de Kamp, 555 U.S. at

343 (prosecutor immune for preparation of initiation of judicial proceeding and actions in court,

but not for advising police during investigation or acting as complaining witness).

       In my first Order to Amend, I explained that it was unclear whether Plaintiff is

complaining of conduct for which Grady would be absolutely immune, and I granted Plaintiff

leave to amend to assert more facts regarding what Grady did – particularly regarding Grady’s

personal involvement in the events surrounding the alleged obstruction of justice charges. (Doc.

8 at 6.) In his Amended Complaint, Plaintiff has done the opposite and has asserted fewer facts.

(Nor did he name any individuals other than Grady who participated in these alleged events, nor

state facts showing their personal involvement.)

       Considering Plaintiff’s pro se status, the Court once again grants Plaintiff leave to amend

to assert more facts regarding Grady’s personal involvement in the events surrounding the

alleged obstruction of justice charges – in other words, Plaintiff should specify exactly what

happened and what Grady did. If individuals other than Grady participated in these alleged

events, Plaintiff should also name these individuals in the caption of the complaint and state facts

showing their personal involvement.




                                                     6
            Case 7:20-cv-00645-CS Document 12 Filed 09/29/20 Page 7 of 16




IV.     LEAVE TO AMEND

        Because Plaintiff may be able to allege additional facts to state a malicious prosecution

claim, the Court grants Plaintiff sixty-two-days’ leave to file a second amended complaint to

detail his claim.

        First, Plaintiff must name as the defendant(s) in the caption 2 and in the statement of claim

those individuals who were allegedly involved in the deprivation of his federal rights. If Plaintiff

does not know the name of a defendant, he may refer to that individual as “John Doe” or “Jane

Doe” in both the caption and the body of the second amended complaint. 3 The naming of John

Doe defendants, however, does not toll the three-year statute of limitations period governing this

action and Plaintiff shall be responsible for ascertaining the true identity of any “John Doe”

defendants and amending his complaint to include the identity of any “John Doe” defendants

before the statute of limitations period expires. Should Plaintiff seek to add a new claim or party

after the statute of limitations period has expired, he must meet the requirements of Rule 15(c) of

the Federal Rules of Civil Procedure.

        In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the second amended




        2
           The caption is located on the front page of the complaint. Each individual defendant
must be named in the caption. Plaintiff may attach additional pages if there is not enough space
to list all of the defendants in the caption. If Plaintiff needs to attach an additional page to list all
defendants, he should write “see attached list” on the first page of the second amended
complaint. Any defendants named in the caption must also be discussed in Plaintiff’s statement
of claim.
        3
        For example, a defendant may be identified as: “Correction Officer John Doe #1 on
duty August 31, 2010, at Sullivan Correctional Facility, during the 7-3 p.m. shift.”


                                                        7
          Case 7:20-cv-00645-CS Document 12 Filed 09/29/20 Page 8 of 16




complaint. Plaintiff is also directed to provide the addresses for any named defendants. To the

greatest extent possible, Plaintiff’s second amended complaint must:

       (a) give the names and titles of all relevant persons;

       (b) describe all relevant events, stating the facts that support Plaintiff’s case including

           what each defendant did or failed to do;

       (c) give the dates and times of each relevant event or, if not known, the approximate date

           and time of each relevant event;

       (d) give the location where each relevant event occurred;

       (e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and

           describe the injuries Plaintiff suffered; and

       (f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive

           relief, or declaratory relief.

       Essentially, the body of Plaintiff’s second amended complaint must tell the Court the

following: who violated Plaintiff’s federally protected rights; what facts show that Plaintiff’s

federally protected rights were violated; when such violation occurred; where such violation

occurred; and why Plaintiff is entitled to relief. Because Plaintiff’s second amended complaint

will completely replace, not supplement, the Amended Complaint, any facts or claims that

Plaintiff wishes to maintain must be included in the second amended complaint.

       The Court has already explained these concepts to Plaintiff and allows another

opportunity to amend in an excess of caution. Any second amended complaint that does not

state sufficient facts to render a malicious prosecution claim plausible, or that does not plausibly

allege conduct for which Grady is not immune, may be dismissed without further notice for

failure to state a claim. See Wilson v. Ponte, No. 17-CV-0317, 2017 WL 8780767, at *2




                                                      8
           Case 7:20-cv-00645-CS Document 12 Filed 09/29/20 Page 9 of 16




(S.D.N.Y. Dec. 6, 2017) (second amended complaint dismissed that still did not provide

sufficient facts to support a plausible § 1983 claim). 4

V.     CONCLUSION

       The Clerk of Court is directed to mail a copy of this Order to Plaintiff and note service on

the docket. Plaintiff is granted leave to file a second amended complaint that complies with the

standards set forth above. Plaintiff must submit the second amended complaint to this Court’s

Pro Se Intake Unit within sixty-two days of the date of this order (by November 30, 2020),

caption the document as a “Second Amended Complaint,” and label the document with docket

number 20-CV-645 (CS). An Amended Civil Rights Complaint form is attached to this order.

No summons will issue at this time. If Plaintiff fails to comply within the time allowed, and he

cannot show good cause to excuse such failure, the Amended Complaint will be dismissed for

failure to state a claim upon which relief may be granted. Plaintiff is advised that if he files a

second amended complaint without the additional facts requested by this Order, his second

amended complaint may be dismissed for failure to state a claim.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated: September 29, 2020
       White Plains, New York
                                                        ________________________________
                                                             CATHY SEIBEL, U.S.D.J.




       4
           The Court will send Plaintiff copies of all unreported cases cited in this Order.


                                                       9
Case 7:20-cv-00645-CS Document 12 Filed 09/29/20 Page 10 of 16
Case 7:20-cv-00645-CS Document 12 Filed 09/29/20 Page 11 of 16
Case 7:20-cv-00645-CS Document 12 Filed 09/29/20 Page 12 of 16
Case 7:20-cv-00645-CS Document 12 Filed 09/29/20 Page 13 of 16
Case 7:20-cv-00645-CS Document 12 Filed 09/29/20 Page 14 of 16
Case 7:20-cv-00645-CS Document 12 Filed 09/29/20 Page 15 of 16
Case 7:20-cv-00645-CS Document 12 Filed 09/29/20 Page 16 of 16
